Citation Nr: 1418256	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability manifested by reflux.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.

3.  Entitlement to an initial compensable disability rating for degenerative disc disease and spondylosis of the lumbar spine prior to August 27, 2012, and greater than 10 percent since that date.

4.  Entitlement to an initial compensable disability rating for residuals of a left 5th finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 9, 1984, to June 30, 2004; he had 3 years, 11 months, and 27 days of service prior to June 9, 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

This matter was previously before the Board in August 2012 at which time it was remanded for additional development.  As will be discussed further herein, with regard to the issue being decided, the Board finds that the agency of original jurisdiction (AOJ) complied with the remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, by rating action dated in September 2012, the RO determined that the service-connected degenerative disc disease and spondylosis of the lumbar spine warranted an increased 10 percent disability rating, effective as of August 27, 2012.  Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The September 2012 RO rating decision also awarded separate service connection for radiculopathy of the right and left lower extremities, assigning a 20 percent disability rating for each lower extremity effective as of August 27, 2012.  As the Veteran has not expressed disagreement with these findings, the issues are not before the Board.

Following the issuance of the most recent November 2012 Supplemental Statement of the Case additional medical evidence has been added to the Virtual VA paperless claims file.  In a Memorandum dated in March 2014, the Veteran's representative waived initial RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2013).

(The issues of service connection for a gastrointestinal disability, as well as those for higher ratings for the service-connected left ear hearing loss and degenerative disc disease and spondylosis of the lumbar spine are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's residuals of a left 5th finger fracture are manifested by some slight flexion deformity; however, the finger is not ankylosed, does not result in a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, and it has not been suggested that he would be able to function better if his finger was amputated.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for residuals of a left 5th finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5227, 5230 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2006, July 2007, February 2008, October 2008, August 2012, and September 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As this is an appeal arising from a grant of service connection in an August 2007 rating decision, and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above-mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant available service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  The Board further observes that this case was remanded in August 2012 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of his disability.  Thereafter, additional VA treatment records dated through May 2013 were associated with the claims file,  and the Veteran was afforded a VA examination in August 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Left 5th Finger Fracture

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1993).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected residuals of a left 5th finger fracture have been rated as noncompensable under 38 C.F.R. § 4.71a , Diagnostic Code 5229-5227.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  Diagnostic Code 5229 provides the rating criteria for limitation of motion of the index or long finger.  The Board notes that this is an incorrect diagnostic code provision as the Veteran's disability involves the left 5th finger such that the appropriate criteria are set forth in Diagnostic Code 5230, which provides the rating criteria for limitation of motion of the ring or little finger.  

Diagnostic Code 5230 provides for a noncompensable (zero percent) disability rating for any degree of limitation of motion, whether it affects the minor or the major hand.  38 C.F.R. § 4.71a.  

Diagnostic Code 5227 directs that unfavorable or favorable ankylosis of the ring or little finger, whether it affects the minor or major hand, likewise warrants no more than a noncompensable disability rating.  38 C.F.R. § 4.71a.  (Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 91 (27th Ed. 1988).  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).)  

Extremely unfavorable ankylosis will, however, be rated as amputation under Diagnostic Code 5156.  Diagnostic Code 5156 provides a 10 percent disability rating for amputation of the little finger of the major or minor extremity without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  As 20 percent disability rating is warranted for amputation of the little finger of the major or minor extremity with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a.

The Veteran's claim for service connection was received by the RO in July 2006.   By rating action of the RO dated in August 2007, his claim was granted, and a noncompensable initial disability rating was assigned, effective as of the date of receipt of the service connection claim.

A VA examination report dated in June 2007 shows that the Veteran was said to have a history of a broken left 5th finger on the proximal phalange while playing dodge ball.  The finger was pinned.  Since then, he was said to experience no problems.  He was noted to be right-hand dominant.  There was no history of decreased hand strength or dexterity.  There were no other symptoms and no history of flare-ups of joint symptoms.  There was no amputation, ankylosis, or deformity.  There was no gap between the thumb pad and tips of fingers on attempted opposition of thumb to fingers.  There was no gap between the finger and proximal transverse crease of the hand on maximal flexion of the finger.  The fracture site did not affect range of motion of the proximal interphalangeal or distal interphalangeal joints.  X-rays were negative.  The diagnosis was resolved fracture of the left 5th proximal phalange with no residuals.  There was no effect on occupation or activities of daily living.

A VA examination report dated in August 2012 shows that the Veteran was said to have fractured the left little finger in service and had four pins placed.  It was now deformed with decreased range of motion.  The Veteran reported difficulty with typing and occasional pain with weather changes.  He was undergoing no current treatment.  There were no flare-ups that impacted the function of the hand.  There was no gap between the thumb pad and the fingers.  There was a gap of less than one inch (2.5 centimeters) between the finger and proximal transverse crease of the hand on maximal flexion of the finger.  There was no objective evidence of painful motion.  There was no limitation of extension and the Veteran was able to perform repetitive use testing with no additional limitation of motion after three repetitions.  Following repetitive use testing, there was no gap between the thumb pad and the fingers; and a gap of less than one inch (2.5 centimeters) between the finger and proximal transverse crease of the hand.  The Veteran was said to have slight deformity of the distal interphalange of the 5th little finger.  Normal resting position of the finger was said to be about 20 percent of ulnar abduction.  There was no tenderness or pain to palpation.  Muscle and grip strength were normal.  There was no ankylosis.  There were no surgical scars.  There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays revealed a slight flexion deformity of the distal interphalangeal joint of the fifth digit.  Otherwise, the imaging was within normal limits.  There was no effect on occupation or activities of daily living.

As noted above, neither limitation of motion nor ankylosis warrants any more than a noncompensable disability rating.  Absent involvement of other digits, or evidence of amputation, a compensable disability rating is not warranted for residuals of a left 5th finger fracture. 

Moreover, in this case, there is no ascertainable demonstration of additional limitation of function due to factors such as pain or weakness, which would be tantamount to an amputation.  The VA examiner in August 2012 specifically indicated that there was no disability that equates to that which would be equally well served by an amputation with prosthesis.  Both VA examination reports of record also specifically set forth that there was no functional impairment, no additional limitation following repetitive use or during flare-ups, and no effect on occupation or daily activities.  See 38 C.F.R. §§ 4.40  and 4.45 (2013); DeLuca v. Brown, 8 Vet App 202 (1995).  As such, a higher (compensable) initial disability rating for residuals of a left 5th finger fracture is not warranted for any period. 

Given the foregoing findings and the mechanical application of the rating criteria, it is the determination of the Board that the service-connected residuals of a left 5th finger fracture more closely approximate the currently assigned noncompensable disability rating for the left little finger. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the medical evidence simply does not support the assignment of a higher disability rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Finally, the Board finds that the Veteran's residuals of a left 5th finger fracture does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's residuals of a left 5th finger fracture is contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the case will not be referred for extra-schedular consideration. 


ORDER

An initial compensable disability rating for residuals of a left 5th finger fracture is denied.


REMAND

Another remand is required in this case as to the issues of service connection for a gastrointestinal disability, as well as those for an increased disability rating for the service-connected left ear hearing loss and degenerative disc disease and spondylosis of the lumbar spine.  A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Gastrointestinal Disability

The Veteran asserts that he has a gastrointestinal disability that was first manifested during his period of active service, and that has continued since.  He underwent a VA examination in June 2007, which noted his reports of heartburn both during service and at the time of the examination.  The examiner found that the Veteran did not have gastroesophageal reflux disease because the symptoms of that disorder were "subclinical."  However, although gastroesophageal reflux disease was ruled out, the examiner did not attempt to identify the pathology that was causing the Veteran's heartburn, or comment as to its etiology.  As such, in August 2012, the Board remanded for an additional VA examination.

A VA examination report dated in October 2012 shows that the Veteran was diagnosed with mild gastritis.  Imaging was said to show a diagnosis of possible chronic gastritis.   The examiner noted a report of occasional acid reflux in a July 2001 service treatment record.  The Veteran's April 2004 separation examination was referenced indicating that there was no indication of an abdominal condition and no assessment for acid reflux.  The Board does note that in the accompanying April 2004 report of medical history, the Veteran did indicate that he had experienced frequent indigestion and heart burn.  The Board also notes that additional service treatment records had shown intermittent gastric complaints that were not referenced by the VA examiner, such as in February 2001 wherein the Veteran was assessed with nausea and vomiting secondary to gastroenteritis; October 1994 complaints of upset stomach and diarrhea; July 1988 complaints of an upset stomach; July 1986 assessment of an improper diet; and a December 1984 assessment of gastroenteritis.

The examiner also noted that prescription lists did not include proton pump inhibitors or any other stomach prescriptions for continuous use.  The examiner concluded that there was a current diagnosis of chronic gastritis based on objective testing eight years after release from service.  There was no current finding of gastroesophageal reflux disease.  The examiner added that since the Veteran had intermittent heart burn and only used medication at that time providing a conclusion of subclinical symptoms not meeting the criteria for diagnosis of gastroesophageal reflux disorder, it was most likely the symptoms in service were not chronic and most likely occasional, acute, and transient unrelated to the current stomach condition of gastritis.  The examiner rejected the Veteran's statements regarding continuity of symptoms since service for the above reasons.

The Board finds that in rejecting the competent lay statements of the Veteran regarding continuity of symptoms, the examiner simply relied on the absence of treatment for a chronic disability in the service treatment records, along with an absence of evidence of prescription medication for such treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  In this regard, the examiner did not address all of the incidents of reported gastric symptoms in service.  As such, the opinion is of limited probative value.

Additionally, following the October 2012 VA examination of the Veteran, a VA treatment record dated in February 2013 shows that the Veteran continued to experience gastric pain.  The assessment was gastroesophageal reflux disease.  He was prescribed proton pump inhibitors, and considering his reported upper quadrant pain, an ultrasound of the gallbladder was requested to rule out cholelithiasis.  As it appears that the Veteran continued to experience ongoing gastric symptoms, and continued diagnostic testing has been undertaken so as to identify the precise nature of a disability, the Board finds that additional examination of the Veteran is required following the securing of any additional VA medical treatment records.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Left Ear Hearing Loss

The Veteran asserts that his left ear hearing loss disability is more severe than reflected by the currently assigned disability rating.  

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). Disability ratings are based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

The Veteran underwent VA audiological examination in August 2012 to determine the level of such severity.  Review of the examination report shows that the examiner indicated that the use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of pure tone average and speech discrimination scores inappropriate.  The VA examiner provided no further explanation as to why valid Maryland CNC scores could not be obtained.  The Board notes that prior VA audiological evaluations were able to elicit valid Maryland CNC scores for this Veteran.  As such, the Board finds that the August 2012 findings are inadequate for rating the severity of the Veteran's disability.  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin, 1 Vet. App. at 174; Hatlestad, 3 Vet. App. at 216; Barr, 21 Vet. App. at 311-12; Hicks, 8 Vet. App. at 422.

Degenerative Disc Disease and Spondylosis of the Lumbar Spine

The Veteran asserts that his low back disability is more severely disabling than reflected by the assigned disability ratings.  He most recently underwent a VA spine examination in August 2012.  However, following that examination, ongoing VA outpatient treatment records dated February through March 2013 show that the Veteran experienced increased low back symptoms for which the prescription for his pain medication was increased and for which he was to begin using a Transcutaneous Electrical Nerve Stimulation (TENS) unit.  The Veteran was also administered a lumbar epidural for his symptoms.  

In light of the foregoing, the Board finds that the medical evidence of record suggests that the Veteran's service-connected low back disability has worsened since the last VA examination.  As such, a new examination is required to fully evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  After securing all available records and/or responses sought by the development requested above, the agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination by a physician so as to determine the precise nature and etiology of each gastrointestinal disability.  The claims file and a copy of this remand shall be provided to the examiner.  All tests and studies deemed necessary by the examiner must be conducted. 

The examining physician is requested to consider all ongoing medical treatment and diagnostic testing conducted since the last October 2012 VA examination, and to provide a diagnosis for each gastrointestinal disability found on examination of the Veteran.  

For each such disability, the examiner is requested to opine as to whether it is at least as likely as not that each disorder had its onset as a result of the Veteran's period of active service.

The examiner is advised that the Veteran's service treatment records document reports of frequent indigestion, heartburn, and gastroenteritis.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide medical reasons for doing so.  (The absence of evidence of treatment for a particular gastrointestinal disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall afford the Veteran a VA audiological examination by an examiner in order to determine the current nature and severity of his left ear hearing loss disability.  The examiner must review the entire claims file in conjunction with conducting the examination of the Veteran. 

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test must also be administered to determine speech recognition scores.  If any diagnostic findings cannot be elicited, the examiner must provide detailed medical reasons for such inability.

The examiner is specifically requested to describe the functional effects caused by the Veteran's left ear hearing loss disability on his occupation and activities of daily living. 

Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  All opinions expressed by the examiner must be accompanied by a complete rationale.

4.  The agency of original jurisdiction shall arrange for the Veteran to undergo an updated VA orthopedic examination for the purpose of ascertaining the current severity of his service-connected low back disability.  The claims file, to include a copy of this remand, must be made available to the examiner for review.  

The examiner is requested to address the following: 

(a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b)  Determine whether there is weakened movement, 
excess fatigability, incoordination, pain or flare-ups attributable to the service-connected back disability.  These determinations shall be expressed in terms of the degree of additional range-of-motion loss (beyond what is shown clinically) due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

(c)  State whether the Veteran experiences symptoms of intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of such episodes over the preceding 12 months.  (It is noted that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner should comment on the impact of the back disability on employment and activities of daily life.  A complete rationale for all opinions must be provided.

5.  The AOJ should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The AOJ should then readjudicate the Veteran's claims.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


